Case 2:21-cv-06003-DOC-KES Document 15-1 Filed 08/16/21 Page 1 of 4 Page ID #:71



    1   STEPHEN YAGMAN (SBN 69737)
        filing@yagmanlaw.net
    2   YAGMAN + REICHMANN, LLP
        333 Washington Boulevard
    3   Venice Beach, California 90292-5152
        (310)452-3200
    4
    5
        Presented on behalf of Plaintiff

    6
    7
    8
                             UNITED STATES DISTRICT COURT
    9
                           CENTRAL DISTRICT OF CALIFORNIA
   10
                               WESTERN DIVISION
   11 PEOPLE OF LOS ANGELES WHO ARE          21-cv-06003-DOC
      UN-HOUSED, AS A CLASS REPRESENTED
   12 BY C. FINLEY, etc.,                        DECLARATION OF
                                               PLAINTIFF, C. FINLEY
   13               Plaintiff,
   14                           v.
   15   ERIC MICHAEL GARCETTI, et al.,
   16                     Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                              1
Case 2:21-cv-06003-DOC-KES Document 15-1 Filed 08/16/21 Page 2 of 4 Page ID #:72



    1                           DECLARATION OF C. FINLEY
    2         I, C. FINLEY, declare the following to be true under the penalty of perjury
    3   at Venice Beach, California, pursuant to 28 U.S.C. § 1746, on the date set forth
    4   below my signature hereinbelow.
    5         1. I am the plaintiff in this action.
    6
              2. Some time ago, I was evicted from the apartment in which I lived, in
    7
        Venice, California.
    8
              3. Since that time, I have been living in an RV, that I park on public streets,
    9
        in Venice.
   10
              4. There are very many streets on which I wish to park, but on which I am
   11
        prohibited from parking the RV, because those streets are posted with no-parking
   12
        signs that prohibit parking of vehicles that are more than seven feet in height or
   13
        more than 22 feet in length, between the hours of 2:00 a.m. and 6:00 a.m., upon
   14
        penalty of a citation and fine or being towed away by the City of Los Angeles and
   15
        Bruffy's tow company. Those signs all look like Exhibit 1 to the complaint, and
   16
        there are hundreds of them around Venice.
   17
              5. Those signs very obviously target un-housed people, like me, who don't
   18
        have traditional housing and who live in RVs, campers, trailers, and the like, of
   19
   20
        which there appear to be at least scores in Venice.

   21         6. I want to be able to park the RV in which I live on many of the streets in

   22   Venice on which parking my RV is prohibited, because those streets are much,
   23   much closer to the beach, where there are both public bathing (showers) and toilet
   24   facilities, that I want to use, and which are not close by to where I now park the
   25   RV, and which I, therefore, am unable to utilize.
   26         7. I am a poor person, with no regular income and virtually no monetary
   27   resources, as is evidenced by my application to proceed in this action in forma
   28   pauperis, Doc. 4, whose contents are incorporated herein by this reference, and I


                                                      2
Case 2:21-cv-06003-DOC-KES Document 15-1 Filed 08/16/21 Page 3 of 4 Page ID #:73



    1   am being discriminated against because of my poor financial condition by the no
    2   parking signs that prohibit me from parking on public streets in places in Venice, at
    3   which I would have better access to public showers at which I want to bathe and
    4   could bathe, and public toilets which I want to use and could use.
    5
    6
    7
                                ______/s/ C. Finley_____________
    8                              C. FINLEY 08/16/21
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28   //


                                                 3
Case 2:21-cv-06003-DOC-KES Document 15-1 Filed 08/16/21 Page 4 of 4 Page ID #:74



    1                             CERTIFICATE OF SERVICE
    2         I, STEPHEN YAGMAN, declare under penalty of perjury, pursuant to 28
    3   U.S.C. § 1746, that I served a copy of the foregoing declaration on City of Los
    4   Angeles deputy City attorney Scott D. Marcus, Chief, Civil Litigation Branch, and
    5   with whom I held the L.R. 7-3 meeting in this action, by emailing it to him at
    6
        scott.marcus@lacity.org. He is registered with the court's electronic filing system,
    7
        and thus has agreed to accept electronic service of papers filed.
    8
    9
   10
                            ____________________________________
   11                           STEPHEN YAGMAN 08/16/21
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                  4
